FILED
                              NOT FOR PUBLICATION                           JAN 19 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



TUNGALAG BALCHIGSUREN; et al.,                    No. 08-74945

               Petitioners,                       Agency Nos. A098-525-500
                                                              A098-525-501
  v.

ERIC H. HOLDER, Jr., Attorney General,            MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Tungalag Balchigsuren and her daughter, natives and citizens of Mongolia,

petition for review of the Board of Immigration Appeals’ (“BIA”) order denying

their motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen, Malty

v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004), and we deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely because petitioners’ did not file the motion within 90 days of

the BIA’s final order of removal, see 8 C.F.R. § 1003.2(c)(2), and they failed to

demonstrate material changed circumstances in Mongolia to qualify for the

regulatory exception to the time limit, see 8 C.F.R. § 1003.2(c)(3)(ii); see also

Toufighi v. Mukasey, 538 F.3d 988, 996-97 (9th Cir. 2008) (evidence must

demonstrate prima facie eligibility for relief in order to reopen proceedings based

on changed circumstances). The record does not support petitioners’ contentions

that the BIA failed to accept the facts in their supporting affidavits as true and

failed to evaluate the petitioners’ new facts in the context of the country conditions

evidence.

      PETITION FOR REVIEW DENIED.




                                           2                                     08-74945